Case 3:18-cv-02205-GCS Document 83 Filed 06/19/20 Page 1 of 2 Page ID #1370




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIE HARRISON,                                  )
                                                   )
                      Plaintiff,                   )
                                                   )
 vs.                                               )   No. 3:18-cv-2205-GCS
                                                   )
 VIPIN SHAH,                                       )
                                                   )
                      Defendant.                   )


                                          ORDER

SISON, Magistrate Judge:

       Pending before the Court is Defendant Martin’s motion to strike Plaintiff’s

response to Defendant Martin’s motion to clarify (Doc. 80). Specifically, Defendant argues

that Plaintiff filed the response three months after his motion was filed and after the Court

entered the Order on the motion to clarify. Defendant also argues that Plaintiff’s response

is misplaced. As of this date, Plaintiff has not responded to the motion to strike. The Court

agrees with Defendant.

       On February 5, 2020, the Court entered a Memorandum and Order granting

Defendant’s motion for summary judgment on the issue of exhaustion (Doc. 75).

Thereafter, the Court granted Defendant’s motion to clarify its Memorandum and Order

stating in part: “The Court DISMISSES without prejudice Harrison’s claims against

Chlebowski, Cummins and Martin in Count 1 and Harrison’s claims against Shah and

Martin in Count 2 for failure to exhaust administrative remedies. Thus, the Court

                                         Page 1 of 2
Case 3:18-cv-02205-GCS Document 83 Filed 06/19/20 Page 2 of 2 Page ID #1371




dismisses without prejudice Chlebowski, Cummins and Martin. The remaining claim in

this case is Harrison’s claim against Shah in Count 1.” (Doc. 78). A review of the record

in this case, reveals that there is no evidence that Harrison exhausted his administrative

remedies regarding his claims against Defendant Martin prior to filing the complaint.

Specifically, the record reveals that the ARB returned and denied Harrison’s various

grievances regarding Martin after Harrison filed suit on December 26, 2018. A prisoner

cannot properly exhaust his administrative remedies if he files suit during the pendency

of the grievance process; nor can a prisoner file suit and then exhaust administrative

remedies while the suit is pending. See Ford v, Johnson, 362 F.3d 395, 398 (7th Cir. 2004).

       Accordingly, the Court GRANTS the motion to strike (Doc. 80) and STRIKES

Plaintiff’s May 21, 2020 response to Defendants’ motion to clarify (Doc. 79).

       IT IS SO ORDERED.
                                                                       Digitally signed
       Date: June 19, 2020.                                            by Judge Sison
                                                                       Date: 2020.06.19
                                                                       08:49:01 -05'00'
                                                        _____________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                        Page 2 of 2
